Citation Nr: 0930114	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as related to exposure to herbicides.

2.  Whether new and material evidence has been received with 
which to reopen a claim of entitlement to service connection 
for a psychiatric disorder, claimed as secondary to service-
connected diabetes mellitus, and if so, whether service 
connection may be granted.

3.  Whether new and material evidence has been received with 
which to reopen a claim of entitlement to service connection 
for a coronary artery disease, claimed as secondary to 
service-connected diabetes mellitus, and if so, whether 
service connection may be granted.

4.  Whether new and material evidence has been received with 
which to reopen a claim of entitlement to service connection 
for high blood pressure, claimed as secondary to service-
connected diabetes mellitus.


5.  Entitlement to an increased rating for service-connected 
diabetes mellitus (with diabetic nephropathy and 
proteinuria), currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for service-connected 
peripheral neuropathy, right upper extremity, currently 
evaluated as 20 percent disabling.

7.  Entitlement to an increased rating for service-connected 
peripheral neuropathy, left upper extremity, currently 
evaluated as 20 percent disabling.

8. Entitlement to an increased rating for service-connected 
peripheral neuropathy, right lower extremity, currently 
evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for service-connected 
peripheral neuropathy, left lower extremity, currently 
evaluated as 10 percent disabling.

10.  Entitlement to an increased evaluation for service-
connected diabetic retinopathy, mild, coulus uterquae, with 
nucleosclerotic and cortical cataract, mild to moderate, 
currently evaluated as 10 percent disabling.

11.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1971.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from various rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The claims of entitlement to service connection for coronary 
artery disease (CAD) on the merits and TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  In March 2009, prior to the promulgation of a decision 
and after certification to the Board, the Veteran withdrew 
his appeal pertaining to the service connection claim for 
peripheral neuropathy.  

2.  A November 1983 rating decision, which continued the 
denial of service connection for a nervous disorder, is 
final.  

3.  A rating decision issued in October 2002 denying service 
connection for hypertension and CAD is final. 

4.  The evidence associated with the claims file subsequent 
to the November 1983 rating decision relates to an 
unestablished fact necessary to substantiate the service 
connection claim for a psychiatric disorder, and raises a 
reasonable possibility of substantiating the claim.

5.  The competent medical evidence indicates that a currently 
diagnosed psychiatric disorder (major depressive disorder), 
is likely related to one or more service-connected 
disabilities.

6.  The evidence associated with the claims file subsequent 
to the October 2002 rating decision relates to an 
unestablished fact necessary to substantiate the service 
connection claim for CAD, and raises a reasonable possibility 
of substantiating the claim.

7.  The evidence associated with the claims file subsequent 
to the October 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the service 
connection claim for hypertension, and does not raises a 
reasonable possibility of substantiating the claim.

8.  For the portion of the appeal period extending from 
January 26, 2005 to November 12, 2007, the evidence reflects 
that the Veteran's diabetes mellitus, type II, is controlled 
by insulin and a restricted diet, but does not require 
regulation of activities.

9.  For the portion of the appeal period extending from 
November 13, 2007, forward, the competent medical evidence 
indicates that the Veteran's diabetes mellitus, type II, is 
controlled by insulin and a restricted diet, and requires 
regulation of activities.

10.  The evidence does not reflect that for any portion of 
the appeal period, service-connected diabetes has required 
insulin, restricted diet, and regulation of activities, with 
accompanying episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.   

11.  The Veteran's peripheral neuropathy of the right and 
left lower extremities is manifested by sensory impairment 
and decreased reflexes as well as weakness, productive of 
functional impairment impacting mobility and stability, 
consistent with moderate incomplete paralysis.

12.  The Veteran's peripheral neuropathy of the right and 
left upper extremities is manifested by sensory impairment 
and decreased reflexes, consistent with mild but not moderate 
incomplete paralysis.

13.  The Veteran's diabetic retinopathy is manifested by 
impaired visual acuity assessed at worst (corrected) as 20/40 
in the right eye and 20/80 in the left eye; competent medical 
evidence does not establish that it is productive of any 
additional visual impairment and indicates that cataracts are 
not related to service-connected diabetic retinopathy.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
regarding the service connection claim for peripheral 
neuropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  Evidence received since the final November 1983 
determination wherein the RO continued the denial of the 
service connection claim for a nervous/psychiatric disorder 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 20.1103 (2008).

3.  Service connection for a psychiatric disorder, secondary 
to service-connected diabetes mellitus, erectile dysfunction 
and diabetic neuropathy, is warranted.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2008).

4.  Evidence received since the final October 2002 
determination wherein the RO denied the service connection 
claim for CAD is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2008).


5.  Evidence received since the final October 2002 
determination wherein the RO denied the service connection 
claim for hypertension is not new and material, and the claim 
is not reopened and remains denied.  38 U.S.C.A. §§ 5103, 
5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2008).

6.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus type II (with diabetic 
nephropathy and proteinuria), have not been met for the 
portion of the appeal period extending from January 26, 2005, 
until November 12, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.119, Diagnostic Code (DC) 7913 (2008).

7.  The criteria for a 40 percent disability rating for 
diabetes mellitus, type II (with diabetic nephropathy and 
proteinuria), have been met for the portion of the appeal 
period extending from November 13, 2007, forward.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic 
Code 7913 (2008).

8.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity, and 
peripheral neuropathy of the left upper extremity, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8513, 8613 
(2008).

9.  The criteria for separate evaluations of 20 percent each, 
but no more, for service-connected diabetic neuritis of the 
right lower extremity and service-connected diabetic neuritis 
of the left lower extremity have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 4.123, 4.124a, Diagnostic Codes 8520, 
8620 (2008).

10.  The criteria for an evaluation in excess of 10 percent 
for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic 
Code 6079 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Peripheral Neuropathy

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

The file contains a statement from the Veteran's 
representative dated in March 2009 essentially withdrawing 
the appeal concerning the service-connected claim for 
peripheral neuropathy, explaining that that matter was 
essentially moot inasmuch as service connection was already 
in effect for diabetic neuropathy.  No allegations of errors 
of fact or law, therefore, remain for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this appeal, and it is dismissed.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims (on the merits) in letters dated in February 2005, 
November 2007, and May 2008 wherein the Veteran was advised 
of the provisions relating to the VCAA. Specifically, the 
Veteran was advised that VA would assist him with obtaining 
relevant records from any Federal agency, which may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration. With respect to 
private treatment records, the letter informed the Veteran 
that VA would make reasonable efforts to obtain private or 
non-Federal medical records, to include records from State or 
local governments, private doctors and hospitals, or current 
or former employers.  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA

The Veteran has also been provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date as was discussed in the Dingess case in March 
2006 and thereafter.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to his application to 
reopen service connection claims for a psychiatric disorder 
and heart condition in March 2004 for hypertension in May 
2008 letters, which included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claims 
were previously denied.  Specifically, he was advised that 
new evidence consists of evidence in existence that has been 
submitted to the VA for the first time. Material evidence was 
explained as evidence relating to the reason the claim was 
previously denied.  The letters further informed the Veteran 
that new and material evidence must raise a reasonable 
possibility of substantiating the claim.  The letters also 
described what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denials of the claims.   Accordingly, the Board concludes 
that this satisfied the notice requirement with regard to the 
application to reopen the previously denied claim for a 
respiratory disorder.  Kent, 20 Vet. App. at 10. 

The Board notes that in a case involving a rating increase, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify 
a claimant that, to substantiate a claim, the claimant must 
either provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in the 
severity of the disability and the effect that the worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Additionally, if 
the particular diagnostic code under which the claimant is 
currently rated authorizes higher disability ratings based on 
specific criteria beyond the noticeable effect of the 
worsening of the disability and its effect upon the 
claimant's employment and daily life, VA must provide, at 
least, general notice of the information and evidence 
necessary to establish these more specific criteria.  Id.

The specific notice requirements as discussed in the Vazquez-
Flores case were provided to the Veteran in May 2008 which 
referenced consideration of medical or lay evidence 
demonstrating a worsening or increase in the severity of the 
disability and the effect that the worsening has on the 
claimant's employment and daily life in conjunction with 
adjudicating increased rating claims and included the rating 
criteria used for the evaluation of diabetes, diabetic 
neuropathy and diabetic retinopathy.  At that time, the RO 
provided the Veteran with an explanation of how VA rates a 
disability as well as how it determines an effective date.  
Thereafter, the RO readjudicated the claims in supplemental 
statements of the case issued in January 2009.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  The Board concludes that during the 
administrative appeal process, the Veteran was provided the 
information necessary such that the purposes of the 
notification have been met.  Vazquez-Flores, 22 Vet. App. at 
49.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The Veteran's service 
treatment records (STRs) have been obtained as well as 
identified VA and private treatment records and records from 
the Social Security Administration.  Statements and argument 
from the Veteran and his representative are also on file.  
Numerous VA examinations have been conducted assessing the 
manifestations associated with the Veteran's service 
connected disorders.  

VA has no specific duty to conduct an examination with 
respect to the claims on appeal requiring the presentation of 
new and material evidence to reopen them because the duty 
under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen 
only if new and material evidence is presented or secured.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need 
not provide a medical examination or medical opinion until a 
claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence).  
However, even so VA examinations addressing all of the 
Veteran's claims to reopen were conducted in this case.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).

Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for arthritis and psychosis may be 
established based upon a legal "presumption" by showing that 
either had become manifested to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  In addition, service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

New and Material Evidence
        Psychiatric Disorder, Hypertension and a Heart Condition 
(CAD)

The Veteran seeks service connection for a psychiatric 
disability, claimed as depression; hypertension, and a heart 
condition, claimed as coronary artery disease (CAD).  Service 
connection for a nervous/psychiatric disorder was denied in a 
November 1983 rating decision.  Service connection claims for 
hypertension and a heart condition were denied in an October 
2002 rating decision.  The Veteran did not appeal these 
decisions and as such, they are final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  The Veteran re-raised these 
claims in February 2004, at which time he maintained that all 
of the aforementioned disorders were secondary to service-
connected diabetes.  Service connection for diabetes mellitus 
was established in a December 2001 rating action, effective 
from July 2001.

A service connection claim includes all theories under which 
service connection may be granted.  See Bingham v. Principi, 
18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346, 1349 (Fed. 
Cir. 2005); see also Ashford v. Brown, 10 Vet. App. 120, 123 
(1997) (a new etiological theory does not constitute a new 
claim).  An appellant's alternative theories of service 
connection are encompassed within a single claim.  Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006).  Accordingly, and 
particularly with respect to the claim for a psychiatric 
disorder, which was initially claimed and denied on the basis 
of the direct service incurrence, the Board must initially 
determine whether new and material evidence has been received 
with which to reopen these claims.  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
notice letters provided to the appellant in March 2004 
(psychiatric disorder and heart condition) and May 2008 
(hypertension) included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claims 
were previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denials.  Furthermore, the 
Board finds the evidence associated with the claims file is 
sufficient to reopen the claims for a psychiatric disorder 
and CAD, as such, a deficiency in notice, if any, does not 
inure to the Veteran's prejudice.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

	Psychiatric Disorder 

At the time of the November 1983 rating decision that denied 
service connection for a nervous disorder, the evidence of 
record was essentially limited to the STRs which failed to 
reveal that a psychiatric disorder was diagnosed at any time 
during service.  The March 1971 separation examination report 
indicates that psychiatric evaluation was normal.  Post-
service VA records dated in 1971 also failed to include any 
diagnosis of a psychiatric disorder.  Essentially, the claim 
was denied in 1983 based on lack of any diagnosis of a 
nervous/psychiatric disorder in service, or post-service. 

Evidence submitted for the record since the November 1983 
rating decision includes VA medical records dated in 2003 
reflecting that the Veteran was being treated for diagnosed 
depressive disorder with psychotic features.  When examined 
by VA in June 2008, chronic major depressive disorder with 
psychotic features was diagnosed.  The examiner opined that 
the Veteran's symptoms were at least as likely as not caused 
by or a result of his medical conditions.  

Presuming such evidence is credible for the limited purpose 
of ascertaining its materiality, this would therefore relate 
to the unestablished element of a nexus between the current 
disability and service which is necessary to substantiate the 
claim.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), 
(finding that "the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied").

Specifically, the record now contains a currently diagnosed 
psychiatric disorder as well as an opinion suggesting a 
possible secondary relationship between this and a service-
connected condition.  In essence, the additional evidence 
received since the November 1983 rating decision relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that the claim for 
service connection for a psychiatric disability, currently 
assessed as major depressive disorder, is reopened.  

Having reopened the claim, the Board finds that adjudicating 
the claim for a psychiatric disorder on a de novo basis at 
this time would not prejudice the Veteran, particularly in 
light of the favorable determination as to this claim.  

In this regard, the Veteran has specifically claimed that 
service connection for a psychiatric disorder is warranted 
secondary to one or more of his service-connected disorders.  
As noted herein, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The medical evidence clearly establishes the existence of a 
current psychiatric disorder, diagnosed as major depressive 
disorder upon VA examination of June 2008.  At that time, the 
VA examiner opined that the Veteran's symptoms were at least 
as likely as not caused by or a result of his medical 
conditions.  The Veteran has numerous medical conditions both 
service-connected and not service-connected.  However, a 
thorough reading of the 2008 VA examination report identifies 
erectile dysfunction and peripheral diabetic neuropathy, both 
service-connected disorders, as major factors impacting the 
psychiatric problems.  As such, the evidence indicates that 
the currently claimed psychiatric disorder was caused or at 
minimum aggravated by one or more service-connected 
disorders, namely diabetes with related complications of 
erectile dysfunction and peripheral neuropathy.  Resolving 
any benefit of the doubt in favor of the Veteran, the Board 
concludes that service connection for a psychiatric disorder 
under the theory of secondary service-connection is 
warranted.  Accordingly, the appeal as to this claim is 
granted.

Coronary Artery Disease and Hypertension - Factual and 
Procedural Background

Concerning the service connection claims for hypertension and 
a heart condition, these claims were denied in a final rating 
action issued in October 2002.  The evidence on file and 
considered at the time of the October 2002 rating decision, 
includes STRs which do not reflect that the Veteran had any 
elevated blood pressure readings in service or  received any 
treatment for hypertension or a cardiovascular disorder.  The 
March 1971 separation examination report indicates that 
evaluation of the lungs, chest, heart and vascular system was 
normal and that a blood pressure reading of 120/80 was made.  
In sum, neither hypertension nor any cardiovascular disorder 
was diagnosed during service.  

Private medical records dated in 1998 indicate that diabetes 
mellitus was diagnosed in 1995.  Borderline hypertension was 
diagnosed in May 1998.  Hypertension was definitively 
diagnosed in July 1998.  By September 1998, CAD was also 
diagnosed.  In September 1998, the Veteran underwent right 
and left heart catheterization, left ventriculogram and right 
and left coronary arteriography.  That record indicated that 
the Veteran had an important history of alcohol abuse, 
ingesting one to two cases of beer a day for approximately 20 
years.   The impressions included dilated cardiomyopathy, 
probably alcohol induced, and non-obstructive CAD.  

A VA examination report of December 2001 reflects that 
diagnoses including diabetes mellitus and essential 
hypertension were made.  A cardiac evaluation was not done at 
that time.  In an addendum added in August 2002, the 
examiner, having reviewed the claims folder, opined that 
essential hypertension diagnosed in December 2001 was not 
caused by diabetes.  

The October 2002 rating action reflects that hypertension was 
denied as it was not shown or diagnosed in service or until 
years after, when it was specifically diagnosed as 
essentially hypertension, meaning that it had no specific 
underlying cause or condition.  Hence, it was found that 
hypertension was not incurred secondary to diabetes.  A heart 
condition was denied based on a finding that it also was not 
shown in service nor found to be secondarily related to 
diabetes.  

Since that decision, a VA medical opinion was provided for 
the file in February 2004 following review of the claims 
folder.  A VA physician observed that in 1998 both dilated 
cardiomyopathy and CAD were diagnosed, approximately 3 years 
after diabetes was diagnosed.  Based on this information a VA 
cardiologist indicated that diabetes should be present for at 
least 5 years before it contributes significantly to the 
development of CAD.  The physician added that diabetes would 
be only one of the risk factors for the progression of CAD to 
the point to the point of a second catheterization with 
angioplasty and stent placement, performed in July 2003.  
Other identified risk factors included hypertension and 
obesity.  



Also added to the record is a March 2005 VA diabetes 
examination report which reflects that the pertinent 
diagnoses included: type II diabetes mellitus and essential 
hypertension, not caused by diabetes.

A VA examination of the heart was conducted in June 2008, at 
which time, the diagnoses included CAD and essential 
hypertension.  The examiner opined that the Veteran's 
hypertension was essential in nature and was unrelated to 
diabetes.  The examiner also opined that CAD was not caused 
by diabetes, but noted that the Veteran did have a 
progression of CAD based on heart catheterization and 
stenting required in 2003, more likely than not related to 
diabetes.  In November 2008, a clarifying medical opinion was 
received explaining that while diabetes did cause some 
aggravation of CAD, as demonstrated by the need for stenting 
in 2003, the cardiac function had improved such that it could 
not be said that the amount of aggravation due to diabetes 
caused any chronic worsening of the baseline cardiac 
condition.  

	Coronary Artery Disease - Analysis

Concerning the claim for CAD, the evidence submitted 
subsequent to the October 2002 rating decision is new, in 
that it was not previously of record.  The newly submitted 
evidence is also material.  In this regard, the Board 
specifically finds that the November 2008 opinion indicating 
that a secondary relationship may exist by virtue of 
aggravation, between CAD and service-connected diabetes 
constitutes material evidence.  Presuming such evidence is 
credible for the limited purpose of ascertaining its 
materiality, this would relate to the unestablished element 
of a secondary relationship between the currently claimed 
disability and a service-connected disorder which is 
necessary to substantiate the Veteran's claim under 38 C.F.R. 
§ 3.310.  (Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).)

Essentially, the additional evidence received since the 
October 2002 rating decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the service connection for CAD, is reopened.  
However, additional evidentiary development is required prior 
to adjudication of this claim on the merits, this claim is 
further discussed in the Remand below.  

	Hypertension - Analysis

With respect to the hypertension claim, the evidence 
submitted subsequent to the October 2002 rating decision is 
new, in that it was not previously of record.  However, it is 
not material in that it does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.  In 
this regard, the newly submitted evidence essentially 
reflects three facts: (1) that essential hypertension is 
currently diagnosed; (2) that hypertension was not diagnosed 
in service or during the first post-service year; and (3) 
that currently diagnosed essential hypertension has not been 
etiologically related to service or to service-connected 
diabetes.  

Essential hypertension was actually initially diagnosed prior 
to the issuance of the October 2002 rating; it has also been 
diagnosed subsequent to that time.  As such the diagnosis 
itself is not new.  For clarifying purposes only the Board 
observes that essential hypertension" is defined as 
"hypertension occurring without discoverable organic cause."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 909 (31st ed., 
2007).  Cole v. Peake, 2008 WL 852634 (Vet.App.).  In Morton 
v. Principi, 3 Vet. App. 508 (1992), the Court held that 
medical records merely describing the Veteran's current 
condition are not material to the issue of service connection 
and are not sufficient to reopen a claim for service 
connection based upon new and material evidence.  In a 
related case, the Court held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus (i.e., a connection to an in-service event), does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).

To the extent that since October 2002, several medical 
opinions have been provided on the subject of whether 
hypertension is secondarily related to (caused or aggravated 
by) service-connected diabetes, the opinions presented have 
all and only been negative.  This evidence, although new, is 
not material.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992) (evidence that is unfavorable to a claimant is not new 
and material).  The file contains no other new evidence which 
in any way establishes or even suggests that an etiological 
relationship exists between a currently diagnosed 
hypertension and service or any service-connected condition.  
As a related matter, no evidence has been presented 
subsequent to the final October 2002 rating decision, which 
even suggests that hypertension was incurred in service, to 
include presumptively or is otherwise etiologically related 
to service, or any incident therein. 

The Veteran's statements and contentions regarding his 
opinion that an etiological relationship exists between 
claimed hypertension service (to include any incident 
therein) or any service-connected disorder are essentially 
cumulative and redundant of contentions made prior to the 
October 2002 rating decision, and thus are not new.  38 
C.F.R. § 3.156(a); Vargas-Gonzales v. West, 12 Vet. App. 321 
(1999).  Moreover, as a layman, the Veteran lacks the 
competence to provide a probative opinion on the medical 
diagnosis or etiology of his currently claimed condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In 
Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined 
that lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.

In summary, absent even a suggestion in that evidence of an 
etiological relationship between currently claimed 
hypertension and service or a service-connected disorder, 
this evidence fails to relate to an unestablished fact 
necessary to substantiate the claim, and it therefore is not 
material.  Accordingly, the Board finds that the evidence 
presented subsequent to the October 2002 rating decision is 
not "new and material" as contemplated by 38 C.F.R. § 
3.156(a), and provides no basis to reopen the Veteran's 
service connection claim for hypertension.  38 U.S.C.A. 
§ 5108.  Because the Veteran has not fulfilled the threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable and the claim remains denied.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


Increased Disability Ratings

The Veteran asserts that an increased rating is warranted for 
service-connected diabetes mellitus, and peripheral 
neuropathy of all four extremities, and that an evaluation in 
excess of 10 percent is warranted for his service-connected 
diabetic retinopathy.  The appeal relating to increased 
rating claims for diabetic neuropathy of the upper and lower 
extremities and diabetic retinopathy arises from a rating 
decision of January 2008.  The appeal related to the 
increased rating claim for diabetes arises from an increased 
rating claim filed in January 2005 followed by the appeal of 
a rating action issued in May 2005 denying an evaluation in 
excess of 20 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings for the disorder, different or "staged" 
ratings may be assigned for such different periods of time.  
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

	Diabetes Mellitus

By a rating decision issued in December 2001, the RO granted 
service connection for diabetes mellitus, type II, and 
assigned an initial 20 percent disability evaluation, 
effective from July 2001, which has been in effect since that 
time.  He filed an increased rating claim in January 2005.  

Upon VA examination conducted in March 2005, the Veteran 
reported that he took insulin daily in the morning and 
evening for diabetes control.  There was no history of 
hospitalizations for ketoacidosis or hypoglycemia, but the 
Veteran reported having hypoglycemic episodes occurring one 
to two times a week, manifested by dizziness and fatigue.  It 
was noted that he followed a diet of eating fruit and 
vegetables and exercised by walking 100 yards 3 times a week.  
The Veteran also complained of bladder urgency, loose bowel 
movements and erectile dysfunction.  Diagnoses including type 
II diabetes mellitus, oral agent and insulin controlled, with 
poor control; and erectile dysfunction were made.  The 
examiner noted that the Veteran had no restrictions or 
regulation of his activities due to diabetes.  

A VA diabetes examination was conducted in January 2007.  The 
Veteran stated that he experienced 2 to 3 low blood sugar 
spells a month, which usually resolved by eating a 
peppermint.  The report stated that he did not have any 
hyperglycemic symptoms and did not have any history of 
hospitalizations for hypoglycemia, hyperglycemia or 
ketoacidosis.  The Veteran indicated that he retired in 2003 
secondary to heart problems and neuropathy of the legs.  The 
Veteran described having symptoms of frequent urination (7 to 
8 times a night) and weakened stream and indicated that he 
had been told that he had an enlarged prostate.  The veteran 
denied having any bowel dysfunction.  He stated that he 
performs all of the activities of daily living.   

The examiner reported that the Veteran's diabetes was poorly 
controlled and noted that he did not have any symptoms of 
hyper or hypoglycemia, adding that the diabetes 
symptoms/hypoglycemic episodes had caused no restriction of 
activities.  The report indicated that the Veteran followed a 
restricted carbohydrate diet which had brought his weight 
down about 10 pounds.  Also documented was daily Insulin use.  
The diagnoses included diabetes mellitus, type II.  

A VA medical record dated in August 2007 indicates that the 
Veteran was instructed to discontinue Metformin and to change 
the Veteran's daily insulin dosage in the evening.  

The Veteran underwent a VA diabetes examination in November 
2007.  He gave no history of ketoacidosis, but reported 
experiencing mild hypoglycemic reactions about 2 times a 
week.  He also reported having symptoms of frequent 
urination, 7 to 8 times a day, and another 7 to 8 times a 
night.  It was noted that the Veteran followed an ADA diet 
carefully.  There was no reported history of hospitalizations 
due to diabetes and no restriction of activities due to 
frequent hypoglycemic reactions.  The report indicated that 
there was no history of bowel or bladder disease related to 
diabetes.  A history of erectile dysfunction since 1997, 
related to diabetes, was noted.  The diagnoses included 
diabetes mellitus, type II.  The examiner was unable to 
identify any disabilities related to diabetes which would 
interfere with his ability to work, although it was noted 
that the Veteran was somewhat restricted immobility due to 
diabetic peripheral neuropathy.  However, the examiner did 
report that the Veteran was somewhat limited in his ability 
to engage in the activities of daily living, noting that he 
did not drive an automobile due to diabetic neuropathy, but 
was able to dress and bathe himself.   

In a statement provided in March 2008, the Veteran indicated 
that there had been an increase in his diabetic condition 
during the past 5 months and mentioned that his daily insulin 
dosage had been increased and that he had been in two 
automobile accidents due to blackouts while driving, for 
which he was also hospitalized by VA.  

VA records dated in 2008 indicate that the Veteran was seen 
on numerous occasions for episodes of dizziness/hypotension, 
of unclear etiology, possibly medication related, with some 
possible contribution due to diabetic neuropathy.  A record 
dated in late February 2008 documents that the Veteran became 
dizzy and fell.  Records dated in February also indicate that 
the Veteran blacked out while driving and hit a tree; the 
record indicated that the possible causes of the veteran's 
symptoms included hypoglycemia and seizure.  Records dated in 
April 2008 indicate that the Veteran had been getting dizzy 
and falling a lot, assessed as diabetic neuropathy with 
frequent falls, for which he was issued a walker for support.   

The Veteran has described himself as an insulin dependent 
diabetic.  He maintains that his diabetic condition prevents 
him from walking, exercising, driving or functioning on a 
normal basis.  

For the entirety of the appeal period the Veteran's diabetes 
has been assigned a 20 percent disability evaluation under 
Diagnostic Code 7913.  Diagnostic Code (DC) 7913 provides 
that diabetes mellitus manageable by restricted diet warrants 
a 10 percent evaluation.  Diabetes mellitus requiring insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet warrants a 20 percent evaluation.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities warrants a 40 percent evaluation.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent evaluation.  38 C.F.R. 
§4.119, Diagnostic Code 7913.

Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under code 7913.  Note (2): When diabetes mellitus has been 
conclusively diagnosed, do not request a glucose tolerance 
test solely for rating purposes.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008)

With regard to the criterion involving regulation of 
activities, medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 365 
(2007) (holding that medical evidence is required to show 
that occupational and recreational activities have been 
restricted, for purposes of Diagnostic Code 7913 providing a 
40 percent disability rating for diabetes when the diabetes 
requires insulin, restricted diet, and regulation of 
activities).

Having reviewed the evidence pertinent to the appeal period, 
the Board concludes that staged ratings are appropriate with 
respect to this claim.  

Entitlement to a Higher Rating from January 26, 2005 to 
November 12, 2007

The evidence clearly shows that the Veteran requires insulin 
and a restricted diet for control of diabetes.  However, 
evidence dated prior to the November 13, 2007 VA examination 
report failed to include medical evidence reflecting that the 
Veteran's occupational and recreational activities had been 
restricted.  Supporting this conclusion are findings made 
upon VA examinations conducted in March 2005 and January 2007 
specifically indicating that the Veteran had no restrictions 
or regulation of his activities due to diabetes.  
Accordingly, an evaluation in excess of 20 percent is not 
warranted for the portion of the appeal period extending from 
January 26, 2005 (the date of the claim for increase) until 
November 12, 2007.

Entitlement to a Higher Rating From November 13, 2007 

A review of evidence dated in late 2007 and in 2008, reflects 
that the Veteran's occupational and recreational activities 
had been restricted due to/as a result of diabetes.  The 
November 13, 2007 VA examination report specifically notes 
that the Veteran was somewhat restricted in ambulation and 
the activities of daily living due to diabetes and diabetic 
neuropathy.  That report also noted that the Veteran did not 
drive his automobile due to diabetic neuropathy.  In 
addition, VA records dated in late 2007 and in 2008 clearly 
document numerous episodes of dizziness, sometimes resulting 
in falls, which have been linked to hypotensive episodes and 
peripheral neuropathy of the lower extremities, associated 
with diabetes.  As a result of these episodes the Veteran was 
issued a walker.  The use of a walker necessarily restricts 
on the Veteran's mobility and that Board notes that evidence 
reflects that it was issued as a safety precaution in order 
to stabilize the Veteran, particularly when he is suffering 
from hypoglycemic episodes.  

Also documented in the VA medical records is an automobile 
accident which occurred in 2008, as a result of the Veteran 
blacking-out while driving.  While the exact cause of the 
black-out was not definitively established, a February 2008 
record indicates that the likely etiology was a hypoglycemic 
episode caused by not eating after taking the morning insulin 
dosage.  The occurrence of occasional hypoglycemic episodes 
is well-documented in medical examination reports and records 
dated in late 2007 and 2008.  Although there was no medical 
instruction issued regarding any restriction on driving, the 
Veteran himself has stated that he no longer drives on a 
regular basis as a result of his diabetes and its related 
symptoms.  

Therefore, for the portion of the appeal prior extending from 
November 13, 2007, forward, the evidence reflects that the 
Veteran's diabetes mellitus is manifested by symptomatology 
that more nearly approximates the criteria for an evaluation 
of 40 percent under DC 7913, and to that extent the appeal is 
granted.  

That notwithstanding, however, to receive an even higher 60 
percent rating the Veteran also must have episodes of 
ketoacidosis or hypoglycemic reactions requiring at least one 
to two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  These additional 
requirements, quite simply, have not been shown objectively.  
While VA records dated between February and April 2008 did 
show a temporary increase in diabetic symptomatology 
including hypoglycemic reactions requiring medical attention 
on several occasions during that time, these episodes did not 
require hospitalization and the frequency of treatment for 
diabetic symptomatology over a sustained one-year period is 
not shown to be twice monthly.  The criteria for a 60 percent 
rating are therefore not met.  38 C.F.R. § 4.119, DC 7913.

Further, there is no indication at this point that the 
Veteran has any other compensable residuals of diabetes, 
which are not already separately service connected.  In this 
regard diabetic neuropathy of all 4 extremities, diabetic 
retinopathy and erectile dysfunction are all separately 
service-connected.  While VA examination reports mentioned 
some bladder and bowel dysfunction, the medical evidence 
contains no indication that this is related to diabetes; the 
Veteran himself reports that his urinary frequency is 
associated with medical findings of an enlarged prostate.  As 
pointed out by the RO in the January 2009 SSOC, nephropathy 
has been diagnosed and associated with the Veteran's 
diabetes.  However, in order to obtain a compensable 
evaluation (30 percent) for this manifestation, evidence must 
demonstrate that albumin is constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101, pursuant to 38 C.F.R. § 4.115a 
(2008), used for evaluating renal dysfunction.  No such 
symptomatology has been shown in this case.  

Having considered the concept of staged ratings in this case, 
the Board concludes that entitlement to an evaluation in 
excess of 20 percent for diabetes from January 26, 2005 to 
November 12, 2007 is not warranted, and that portion of the 
claim is denied.  However, a 40 percent evaluation for 
diabetes is warranted from November 13, 2007, forward, and 
the appeal is granted to that extent.  The criteria for a 60 
percent schedular evaluation for diabetes have not met for 
any portion of the appeal period.  See Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2008).  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 
(1990); See 38 U.S.C.A. § 5107(b) (West 2002).

	Diabetic Neuropathy - Right and Left Lower and Upper 
Extremities

The Veteran asserts that increased ratings are warranted for 
service-connected diabetic neuropathy of all four 
extremities, with each lower extremity currently assigned a 
separate 10 percent evaluation and each upper extremity 
assigned separate 20 percent evaluations.

Service connection for diabetic neuropathy was established 
for all four extremities, effective from May 2001; initially 
10 percent evaluations were assigned for diabetic neuropathy 
of the lower extremities, which have remained in effect since 
that time.  Initial non-compensable evaluations were assigned 
for diabetic neuropathy of the upper extremities; from 
October 2003 separate 20 percent evaluations have been in 
effect.  The Veteran filed increased rating claims for 
diabetic neuropathy of the upper and lower extremities in 
September 2007. 

The relevant medical evidence during the time period includes 
a VA examination report of January 2007.  A history of 
diabetes diagnosed in 1996 with lower extremity neuropathy 
was noted.  The report stated that the Veteran had constant 
numbness and pain in the legs bilaterally to the knees.  
Peripheral pulses were +2 and symmetrical in the upper and 
lower extremities.  Reflexes were +2 and symmetrical.  
Sensory examination revealed that the Veteran did not have 
sensation at the bottom of the feet.  The impressions 
included diabetic neuropathy.  The examiner explained that 
this condition did limit the Veteran's ability to walk and 
consequently, his activities. 

The Veteran underwent a VA peripheral neuropathy examination 
in November 2007.  The Veteran complained of numbness 
extending to the ankles.  He reported that he could walk for 
50 yards before his legs hurt and he became tired.  He also 
reported dropping things and having trouble with skills like 
tying his laces.  The Veteran ambulated with a cane.  
Examination revealed motor strength of 5/5 with normal tone, 
bulk and coordination.  Sensory functions were subjectively 
impaired in all modalities and worse on the right side.  
Reflexes were trace to 1+ and equal with absent ankle jerks.  
An assessment of fairly profound sensory loss for maintained 
reflexes was made.  Nerve conduction studies revealed 
moderate slowing in all nerves with a delay in distal median 
latencies bilaterally.  Mild to moderate polyneuropathy, 
probably diabetic in origin involving all 4 extremities, was 
assessed.  

In a statement provided in March 2008, the Veteran indicated 
that there had been an increase in his diabetic neuropathy 
during the past 5 months and mentioned that he had been 
hospitalized by VA due to severe weakness in the lower 
extremities.  VA medical records dated in April 2008 document 
that the Veteran had diabetic neuropathy with frequent falls 
due to numbness and weakness in the legs and was using a 
walker for support.  

A VA opinion addressing the impairment attributable to the 
Veteran's neurological disorders was provided in June 2008.  
There were no clinical findings made.  The examiner observed 
that the Veteran might have difficultly with fine motor 
control and also noted that the he had bilateral carpal 
tunnel syndrome and would have difficulty with repetitive 
movements such as typing.  However, the examiner indicated 
that there was considerable embellishment of physical 
findings making accurate assessment difficult and noted that 
the dominant limitations were due to reduced stamina and 
endurance (possibly volitional or cardiopulmonary in origin) 
as opposed being neurological.  

The RO has evaluated the Veteran's peripheral neuropathy of 
the bilateral upper extremities, under 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8613 (neuritis of the upper/middle and 
lower radicular groups).  

The criteria for evaluating the severity or impairment of the 
radicular groups is set forth under Diagnostic Codes 8513, 
8613, and 8713.  Under DC 8513, a 20 percent rating is the 
least compensable evaluation provided for; it is warranted 
for mild incomplete paralysis of all of the radicular groups.  
A 30 percent rating is warranted for moderate incomplete 
paralysis (minor), and a 40 percent rating is warranted for 
moderate incomplete paralysis (major) of the radicular 
groups.  Diagnostic Codes 8613 and 8713 address the criteria 
for evaluating neuritis (8613) and neuralgia (8713) of the 
radicular groups.  The criteria are consistent with the 
criteria for evaluating degrees of paralysis as set forth 
above.  38 C.F.R. § 4.124a, DC's 8513, 8613, 8713 (2008).

The RO has evaluated the Veteran's peripheral neuropathy of 
the bilateral lower extremities under 38 C.F.R. § 4.124a, DC 
8620 (neuritis of the sciatic nerve).  The criteria for 
evaluating the severity or impairment of the sciatic nerve is 
set forth under Diagnostic Codes 8520, 8620, and 8720.  Under 
38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
sciatic nerve; a 20 percent evaluation is warranted for 
moderate incomplete paralysis.  Diagnostic Codes 8620 and 
8720 address the criteria for evaluating neuritis and 
neuralgia of the sciatic nerve.  The criteria are consistent 
with the criteria for evaluating degrees of paralysis as set 
forth above.  38 C.F.R. § 4.124a, DC's 8520, 8620, 8720 
(2008).

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2008).

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis. The maximum 
rating that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2008).


	Diabetic Neuropathy of the Upper Extremities - Analysis

After a review of the evidence, the Board finds that the 
Veteran's peripheral neuropathy of the right upper extremity, 
and peripheral neuropathy of the left upper extremity, is not 
manifested by moderate incomplete paralysis.  Although there 
is evidence of decreased sensation and reflexes (essentially 
the basis for the 20 percent finding), the motor function in 
the Veteran's upper extremities has consistently been noted 
to be without deficit.  Moreover, the degree of impairment 
has been described as mild to moderate.  

While there is some indication of fine motor skill 
impairment, such as typing/tying shoes, the examiner made in 
clear in 2008, that the Veteran also suffers from non 
service-connected carpal tunnel syndrome; as also observed by 
the VA examiner at that time the Veteran's impairment in the 
upper extremities was not neurological in origin, but was 
attributable to reduced stamina and endurance.  

Given the foregoing, the Board finds that the medical 
evidence is insufficient to show that the Veteran's 
peripheral neuropathy of right and left upper extremities, 
are productive of moderate incomplete paralysis.  The Board 
therefore finds that the preponderance of the evidence is 
against these claims, and therefore they must be denied.

        Diabetic Neuropathy of the lower Extremities -  Analysis

The Board further finds and that the Veteran's peripheral 
neuropathy of the right and left lower extremities, are 
manifested by moderate incomplete paralysis of the sciatic 
nerve such that a higher evaluation is warranted for both 
extremities, under DC 8520/8620.  In this regard, the 
Veteran's functional impairment of the lower extremities 
appears to have increased during the course of the appeal 
period.  

When examined in January 2007, the examiner opined that 
peripheral neuropathy of the lower extremities limit the 
Veteran's ability to walk and consequently, his activities.  
In November 2007, the Veteran had complaints of numbness 
extending to the ankles and reported that he could walk for 
50 yards before his legs hurt and he became tired.  He was 
ambulating with a cane.  Examination revealed that sensory 
functions were subjectively impaired in all modalities and 
worse on the right side; reflexes were trace to 1+ and equal 
with absent ankle jerks.  Fairly profound sensory loss for 
maintained reflexes was assessed.  Records dated in 2008 
reflect that the Veteran was in fact treated by VA due to 
severe weakness in the lower extremities and that he had 
sustained a couple of fairly serious falls, one causing a 
head injury, as a result of numbness in the legs.  VA records 
dated in 2008 indicate that the Veteran was using a walker 
for support.  

In light of the Veteran's consistent and increasing 
complaints of numbness and weakness of the legs, 
documentation in the medical records of falls attributed to 
peripheral neuropathy of the legs, for which he has been 
issued a walker, as well as objective evidence if absent 
ankle jerks, the Board finds that the Veteran's service 
connected diabetic neuritis of the right and the left lower 
extremities more nearly approximate the criteria for a 
moderate rating of 20 percent each.

The Board has considered assigning the Veteran a rating in 
excess of 20 percent for each lower extremity.  The Board 
concludes, however, that the Veteran does not manifest 
symptomatology of the severity to warrant a higher, 40 
percent evaluation. The clinical evidence of record does not 
reflect that the Veteran's diabetic neuritis of either lower 
extremity has reached the level of being moderately severe.  
In this regard, the disability was specifically described as 
mild to moderate by a VA physician in 2007; at that time 
motor strength was 5/5 and functional loss described was 
largely sensory.  The Board further points out that an 
accurate assessment of the level of disability was unable to 
be made in June 2008, as the examiner indicated that there 
was a considerable amount of embellishment of physical 
manifestations at that time.  As such, the Board finds that 
separate evaluations of 20 percent each for the Veteran's 
diabetic neuritis of the left lower extremity and diabetic 
neuritis of the right lower extremity are adequate to 
compensate the Veteran for these service-connected 
disabilities.

The Board concludes that the evidence of record supports an 
increased rating of 20 percent each for the Veteran's 
service-connected diabetic neuritis of the left lower 
extremity and diabetic neuritis of the right lower extremity, 
but that the preponderance of the evidence is against the 
claims for ratings higher than 20 percent.  The benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application as there is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).

	Diabetic Retinopathy

Also on appeal is a claim of entitlement to an evaluation in 
excess of 10 percent for service-connected diabetic 
retinopathy, mild, coulus uterquae, with nucleosclerotic and 
cortical cataract.

Service connection for diabetic retinopathy and its 
associated manifestations was initially granted in a rating 
decision issued in January 2006, at which time a non-
compensable evaluation was assigned effective from February 
5, 2005.  That decision was not appealed.

The grant was largely based on findings made upon VA diabetes 
examination conducted in March 2005, which indicated that the 
Veteran underwent an eye examination on February 5, 2005, 
which revealed no documented retinopathy of the right and 
mild on the left.  The grant was also based on findings made 
upon VA examination dated in September 2005.  At that time 
the Veteran complained of blurry vision in both eyes.  
Diagnoses of nucleosclerotic and cortical cataract, mild to 
moderate, oculus uterquae; and mild diabetic retinopathy, 
mild, oculus uterquae.  The examiner explained that the 
Veteran had mild to moderate nucleosclerotic and cortical 
cataract formation in both eyes that was at least as likely 
as not due to diabetes.  It was also noted that the Veteran 
had a mild degree of diabetic retinopathy that might be 
contributing slightly to the Veteran's decrease to the 20/40 
range in both eyes.   

The Veteran filed an increased rating claim in June 2006, 
indicating that his vision was severely impaired and 
reporting that he could barely drive.  In a May 2007 rating 
action, a 10 percent evaluation was assigned effective from 
June 2006, largely based on findings made upon VA examination 
of January 2007.  At that time, the Veteran complained of 
impaired vision even with glasses.  Visual examination 
revealed right eye uncorrected vision of 20/80, corrected to 
20/30 with uncorrected near vision of J-12, corrected to J-3; 
and left eye uncorrected vision of 20/120, corrected to 20/25 
with uncorrected near vision of J-12, corrected to J-4.  
Dilated examination with slit lamp revealed 1+ nuclear 
sclerotic cataracts bilaterally.  Early bilateral cataracts 
were diagnosed and the examiner opined that these were at 
least as likely as not caused by diabetes.  The May 2007 
decision was not appealed.

The claim on appeal arises from an increased rating claim 
filed in September 2007.  

The Veteran underwent a VA eye examination in November 2007.  
He reported that he had undergone laser treatment for 
diabetic retinopathy at VA 5 to 6 months previously.  Visual 
examination revealed right eye uncorrected vision of 20/80, 
corrected to 20/40 with uncorrected near vision of J-12, 
corrected to J-1; and left eye uncorrected vision of 20/100, 
corrected to 20/80 with uncorrected near vision of J-12, 
corrected to J-5.  Dilated examination with slit lamp 
revealed that the corneas were clear bilaterally.  The lenses 
had 1+ nuclear sclerotic cataracts bilaterally.  Laser marks 
and scattered hemorrhagic spots on the periphery of the left 
eye were noted.  Diagnoses of: nonproliferative diabetic 
retinopathy, early nuclear sclerotic cataracts and 
presbyopia, were diagnosed.  The examiner opined that 
diabetic retinopathy was the direct result of diabetes, but 
opined that the cataracts were less likely than not caused by 
or the result of diabetes.  It was explained that it would be 
pure speculation that diabetes contributed to the cataracts, 
since the Veteran was in an age group which normally saw the 
development of cataracts.  

The most recent VA eye examination was conducted in June 
2008.  The Veteran complained of blurred vision, distance and 
near.  He reported having laser treatment of the left eye in 
January 2008, due to leaking blood vessels.  Visual 
examination revealed right eye uncorrected vision of 20/125, 
corrected to 20/100 with uncorrected near vision of less than 
J-12, corrected to J-3; and left eye uncorrected vision of 
20/250, corrected to 20/160 with uncorrected near vision of 
less than J-12, corrected to J-10.  Dilated examination with 
slit lamp revealed that the corneas were clear with 1+ 
nuclear sclerosis bilaterally.  The examiner commented that 
he did not see any indications of diabetic neuropathy or any 
laser marks in the left eye.  Confrontational visual fields 
showed decreased peripheral vision up to approximately 30 
degrees, central vision.  Impressions of decreased visual 
acuity, constricted confrontation visual fields and diabetes 
mellitus without diabetic retinopathy, were made.  The 
examiner noted that with this kind of vision, the Veteran was 
not employable, although the examiner was unable to explain 
the reasons for the decreased visual acuity, in the absence 
of findings of cataracts or diabetic retinopathy.

In an addendum added in August 2008, the examiner indicated 
that after the original June 2008 examination, a neuro-
opthalmology examination was been obtained, which revealed 
visual acuity of 20/60 and 20/60+ in the left eye.  The 
findings indicated that the Veteran had some decreased 
vision, but with a strong functional overlay.  It was noted 
that the possibility of small vessel disease could not be 
ruled out.  The examiner indicated that these findings made 
rendering an opinion regarding the effect of the Veteran's 
visual acuity on his employability problematic.  

In October 2008, another addendum was offered for the record 
to reconcile and clarify findings previously made.  At that 
time, a VA physician explained that the reference to small 
vessel disease made in August 2008 did not mean diabetic 
retinopathy.  The examiner clarified that best corrected 
vision of the right eye was 20/125 and of the left eye was 
20/60.  The examiner definitively opined that the Veteran's 
cataracts were less likely than not related to diabetes, 
identifying the Veteran's age as a significant factor.  It 
was also explained that there was no evidence of diabetic 
retinopathy on examination.  The examiner noted that it was 
possible that diabetic retinopathy shown previously had been 
controlled by laser treatment and indicated that it was 
speculation to determine that the decreased visual fields and 
decreased vision were related to diabetes.  The examiner 
indicated that he had consulted with a neuro-opthalmologist, 
who also was unable to determine the cause of the Veteran's 
decreased visual acuity and visual fields.  

The RO has characterized the Veteran's service-connected eye 
disorder as diabetic retinopathy, mild, coulus uterquae, with 
nucleosclerotic and cortical cataract, for which a 10 percent 
evaluation has been assigned under 38 C.F.R. § 4.84a, DCs 
6028-6079, since June 2006.  Code 6028 is used for the 
evaluation of senile and other cataracts and instructs that 
the disability be evaluated based on impairment of vision.

Impairment of central visual acuity is rated pursuant to the 
criteria found in Diagnostic Codes 6061 through 6079, which 
provide a chart wherein the visual acuity in one eye is 
compared to the visual acuity in the other eye to achieve the 
bilateral rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-
6079, Table V.  Visual acuity is rated based on best distant 
vision obtainable after correction by eyeglasses. 38 C.F.R. § 
4.75 (2008).  Only when a veteran has blindness in one eye 
which is service connected and non-service-connected 
blindness in the other eye will the rating be evaluated as if 
both disabilities were service connected.  38 U.S.C.A. § 1160 
(West Supp. 2009); 38 C.F.R. § 3.383 (2008).

A 10 percent rating is warranted for visual acuity where the 
vision was 20/50 in one eye and 20/50 in the other eye; or 
where vision is 20/40 in one eye and 20/50 in the other; or 
where vision is 20/70 in one and 20/40 in the other.  
Diagnostic Codes 6078, 6079.  A higher, 20 percent disability 
rating (under Diagnostic Code 6077) requires visual acuity in 
the service-connected eye of 20/200 or worse.

When service connection was initially established, the 
evidence reflected that the Veteran had diabetic retinopathy 
with decreased visual acuity of 20/40 in both eyes (September 
2005 VA examination), warranting a non-compensable evaluation 
under 38 C.F.R. § 4.84a, Table V.  

During the appeal period, the November 2007 VA examination 
report indicated that the Veteran's best corrected vision was 
20/40 in the right eye and 20/80 in the left eye, at that 
time non-proliferative diabetic retinopathy was diagnosed.  
Accordingly, the level of visual acuity impairment associated 
with diabetic retinopathy was consistent with the assignment 
of a 10 percent under 38 C.F.R. § 4.84a, Table V.  

Since the November 2007 VA examination, the Veteran's visual 
acuity has become significantly more impaired.  However, a VA 
examination report of June 2008 with addendums added in 
August and October 2008 indicates that there is no longer any 
evidence of diabetic retinopathy, possibly as a result of 
having been treated with a laser, and cataracts that have 
been shown on examination have not been associated with 
service-connected diabetes.  Generally, if VA cannot 
distinguish by competent medical opinion the extent of 
symptoms that are attributable to service-related causes from 
those that are not, VA effectively must presume that all 
symptoms in question are related to service, i.e., part and 
parcel of the service- connected disability).  See also 
Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).  However, 
in this case this additional visual impairment cannot 
logically be attributed to his service connected diabetic 
retinopathy, inasmuch as this was not shown in 2008 upon 
examination.  Significantly, the 2008 VA examination reports 
also established that cataracts were not etiologically linked 
to the service-connected diabetic retinopathy and as such, 
neither is any visual impairment attributable to that 
condition.  

In light of the evidence, the Board finds that the 
symptomatology associated with the service-connected diabetic 
retinopathy is properly assessed as 10 percent disabling, 
representing visual deficit of as shown upon VA examination 
of November 2007, reflecting that the Veteran's best 
corrected vision was 20/40 in the right eye and 20/80 in the 
left eye.  There is no indication, as established by 
competent medical evidence or opinion that any visual deficit 
in excess of this degree is actually attributable to service-
connected diabetic retinopathy.  

Accordingly, the claim of entitlement to a compensable 
evaluation for diabetic retinopathy is denied.  In reaching 
the decision above the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application and the claim must be denied.

Extraschedular Consideration

With respect to consideration/the potential application of an 
extra-schedular rating under 38 C.F.R. § 3.321(b), as the 
issue of an entitlement to a TDIU is being remanded, 
consideration by the Board for an extraschedular rating would 
be premature and inappropriate at this time as the issues of 
TDIU and extraschedular evaluations are inextricably 
intertwined.  If necessary, consideration of an 
extraschedular evaluation will be further considered 
following readjudication of the TDIU claim.


ORDER

The appeal concerning the service connection claim for 
peripheral neuropathy of the upper and lower extremities, 
claimed as related to exposure to herbicides, is dismissed.

New and material evidence having been submitted, the service 
connection claim for a psychiatric disability, claimed as 
depression, is reopened.  

Service connection for a psychiatric disorder, secondary to 
service-connected diabetes mellitus with related 
complications, is granted.

New and material evidence having been submitted, the service 
connection claim for CAD is reopened.  To this extent only, 
the appeal is granted.

New and material evidence not having been received, the 
service connection claim for hypertension is not reopened and 
remains denied.

For the appeal period extending from January 26, 2005, to 
November 12, 2007, an evaluation in excess of 20 percent for 
diabetes mellitus, type II is denied.  

From November 13, 2007 forward, entitlement to an increased 
disability evaluation of 40 percent is granted for diabetes 
mellitus, type II, subject to the law and regulations 
applicable to the payment of monetary benefits.

A rating in excess of 20 percent for peripheral neuropathy of 
the right upper extremity is denied.

A rating in excess of 20 percent for peripheral neuropathy of 
the left upper extremity is denied.

Entitlement to an increased disability evaluation of 20 
percent, but no more, for service-connected diabetic 
neuropathy of the right lower extremity is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

Entitlement to an increased disability evaluation of 20 
percent, but no more, for service-connected diabetic 
neuropathy of the left lower extremity is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

Entitlement to an evaluation in excess of 10 percent for 
diabetic retinopathy is denied.


REMAND

Having reopened the claim seeking service connection for CAD, 
the Board finds that further development is necessary.  The 
Board observes that if service connection is granted for this 
disorder it will impact the TDIU claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).  In addition, given the 
assignment of several increased ratings in this decision as 
well as granting service connection for a psychiatric 
disorder, it is necessary to recalculate the Veteran's 
combined rating as it may now meet the schedular thresholds 
as provided under 38 C.F.R. § 4.16(a) or may even warrant a 
100 percent combined evaluation.  Thus, the Veteran's TDIU 
claim must be deferred pending the outcome of this claim and 
recalculation of the Veteran's combined rating as a result of 
actions taken in this decision.  See Holland v. Brown, 6 Vet. 
App. 443 (1994).  The determination of disability ratings for 
each service-connected disability is an integral part of the 
evaluation of a TDIU claim.

CAD is claimed as secondary to service-connected diabetes 
with several associated service-connected complications.  
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

With respect to the claim for CAD, in November 2008, a 
medical opinion was received explaining that while service-
connected diabetes did cause some aggravation of CAD, as 
demonstrated by the need for stenting in 2003, the cardiac 
function had improved such that it could not be said that the 
amount of aggravation due to diabetes caused any chronic 
worsening of the baseline cardiac condition.  The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; the new provisions require that service connection not 
be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  The stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995).  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. § 3.310(b) 
(2008).  In essence, the Board concludes that the November 
2008 opinion requires clarification, in that it is 
contradictory, initially indicating that CAD was aggravated 
by diabetes, and in the same opinion, stating that no 
aggravation occurred.  Accordingly, a supplemental opinion 
will be requested on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to obtain a 
clarifying medical opinion addressing the 
following questions pertaining to the 
Veteran's service connection claim for 
CAD, claimed as secondary to service-
connected diabetes.  Should an 
examination of the Veteran be required, 
it is within the RO's discretion to 
schedule this.  

In addressing these questions, the 
medical professional(s) providing the 
requested information are asked to review 
the claims file and/or pertinent medical 
records if possible.  It is requested 
that the following matters be addressed:

With respect to the claim for CAD, in 
November 2008, a medical opinion was 
received explaining that while service-
connected diabetes did cause some 
aggravation of CAD, as demonstrated by 
the need for stenting in 2003, the 
cardiac function had improved such that 
it could not be said that the amount of 
aggravation due to diabetes caused any 
chronic worsening of the baseline cardiac 
condition.  This opinion is contradictory 
with respect to addressing the issue of 
whether CAD was aggravated by service-
connected diabetes and requires 
clarification prior to adjudication of 
the claim

An opinion is requested addressing 
whether currently diagnosed CAD is at 
least as likely as not (e.g., a 50 
percent or greater probability) (1) 
caused or (2) permanently aggravated as a 
result of the Veteran's service-connected 
sinus disorder.  If it is determined that 
aggravation beyond the natural progress 
of CAD has occurred as a result of the 
impact of any of the Veteran's service 
connected conditions (particularly 
diabetes), the examiner should be asked 
to identify the baseline level of 
severity of the symptoms prior to 
aggravation and the level of severity of 
symptoms due to service connected 
aggravation, to the extent possible.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

2.  After completion of the above 
development, the Veteran's service 
connection claim for CAD should be 
readjudicated, to include consideration 
of 38 C.F.R. § 3.310.  Thereafter, the 
Veteran's combined evaluation should be 
recalculated and if necessary, the TDIU 
claim shall be readjudicated.  If the 
determination as to any of these claims 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








							[Continued on Next Page]
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


